      Case 4:21-cv-00693 Document 1 Filed 09/03/21 Page 1 of 8 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION



 SUE SHARABI                                          §
                                                      §
          Plaintiff,                                  §
                                                      §     CIVIL ACTION NO. 4:21-cv-693
 v.                                                   §
                                                      §
                                                      §     JURY TRIAL DEMANDED
 COWTOWN REDI MIX, INC.                               §
                                                      §
                                                      §
          Defendant.                                  §

                                   ORIGINAL COMPLAINT

         1.     Plaintiff, SUE SHARABI (“Plaintiff”), by and through her attorneys, brings this

action for damages and other legal and equitable relief from Defendant, COWTOWN REDI MIX,

INC. (“Defendant”), for violations of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C.    §§ 2000e, et seq., the Texas Employment Discrimination Act, as amended, Tex. Lab.

Code §§ 21.001 et seq. (“TLC”), and any other causes of action that can be inferred from the facts

set forth herein.

                                 JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; 42 U.S.C. §§ 2000e et seq., as amended, and (iii) 42 U.S.C. §§ 1981 et seq., as amended.
                                                                            ORIGINAL COMPLAINT

                                                  1
      Case 4:21-cv-00693 Document 1 Filed 09/03/21 Page 2 of 8 PageID #: 2




        3.      The Court’s supplemental jurisdiction is invoked pursuant to 28 U.S.C. § 1367(a),

which confers supplemental jurisdiction over all non-federal claims arising from a common

nucleus of operative facts such that they form part of the same case or controversy under Article

III of the United States Constitution.

        4.      Venue is proper under Title VII as the unlawful employment practices alleged

occurred in this jurisdiction.

                                                PARTIES

        5.      Plaintiff is a female.

        6.      At all relevant times, Plaintiff was Defendant’s employee and therefore covered by

Title VII and the TLC.

        7.      Upon information and belief, Defendant employs over fifty (50) persons.

        8.      During all relevant times, Defendant has been an employer covered by Title VII

and the TLC.

        9.      Defendant transacted and continues to transact business in Texas, by among other

things, employing persons at its facilities located in Texas and within this judicial district, namely

its McKinney, Texas facility where Plaintiff worked.

               EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES

        10.     Plaintiff has timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”), which constitutes a cross-filing with the Texas Commission

on Human Rights.

        11.     Plaintiff received her Notice of Right to Sue from the EEOC within 90 days prior

to the prior to the filing of this Complaint.


                                                                            ORIGINAL COMPLAINT

                                                   2
      Case 4:21-cv-00693 Document 1 Filed 09/03/21 Page 3 of 8 PageID #: 3




                                  STATEMENT OF FACTS

       12.     Sue Sharabi, Plaintiff, was hired by Defendant at its McKinney, Texas location in

March 2019.

       13.     During the course of a first attempt at hire, Ms. Sharabi revealed that she had

submitted a sexual harassment complaint when working at her prior employer. She was initially

turned down for hire.

       14.     She re-applied through the corporate headquarters, and got the job.

       15.     Plaintiff began her employment with Cowtown as a Cement Mixer Driver at

Defendant’s McKinney location. She was the only female Driver at Defendant’s workplace.

       16.     After Ms. Sharabi was hired, male employees were informed of her prior report of

sexual harassment. Her co-workers and supervisors were warned to stay away from her because

she “files sexual harassment charges against men.”

       17.     Thereafter, witnesses overheard remarks indicating that management wanted to get

Ms. Sharabi fired or make the job so miserable for her that she would decide to quit.

       18.     Soon after starting her job, it became clear to Ms. Sharabi that male employees and

supervisors were attempting to sabotage Ms. Sharabi’s prospects of success at Cowtown. For

example, she was sent out with a wet batch of material that was rejected by the customer. A co-

worker and supervisor then tried to give Ms. Sharabi a write-up for this incident. She was not

written up only because Ms. Sharabi complained to the Operations Manager.

       19.     Ms. Sharabi had initially applied for the Rock Hauler position in addition to the

Cement Mixer Driver position, with a preference for the Rock Hauler position. However, the Rock

Hauler position was not available when she was hired. She was told by the individual who hired


                                                                         ORIGINAL COMPLAINT

                                                3
      Case 4:21-cv-00693 Document 1 Filed 09/03/21 Page 4 of 8 PageID #: 4




her that she would be the next to fill that position. Yet Defendant trained a male employee on the

relevant truck when it became available instead of moving Ms. Sharabi into that position.

       20.     After discussing this situation with Roseann Salas in the Payroll/Human Resources

department and with the Operations Manager, Ms. Sharabi was transferred to the Rock Hauler

position in or around May 2019.

       21.     Ms. Sharabi was required to wear company uniforms while male employees were

not forced to wear such uniforms.

       22.     Ms. Sharabi received disciplinary measures in situations where male employees

were not so disciplined.

       23.     For example, on or around June 28, 2019, Ms. Sharabi was written up for an

infraction, even though she had acted in a manner common among male employees.

       24.     Ms. Sharabi told Ms. Salas in Payroll/HR that she was being subjected to

discriminatory treatment due to the knowledge of co-workers and supervisors that she had reported

sex harassment in the past.

       25.     On or around July 13, 2019, Ms. Sharabi was terminated purportedly due to

excessive disciplinary notices. However, upon information and belief, at least one male similarly

situated employee had received multiple write-ups and suspensions and was not terminated. In

addition, some write-ups were unsigned, and had never been presented to her before termination.

       26.     Defendant’s reason for termination is a pretext for discrimination. Plaintiff was

terminated based upon her sex, female, and in retaliation for her engaging in protected activity

under Title VII.




                                                                         ORIGINAL COMPLAINT

                                                4
      Case 4:21-cv-00693 Document 1 Filed 09/03/21 Page 5 of 8 PageID #: 5




            AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
             TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED
                               §42 U.S.C. 2000e et seq.
                                    (Retaliation)

        27.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.

        28.     Plaintiff engaged in protected activity by reporting sexual harassment to

management when working at a prior employer.

        29.     Upon inquiry, Plaintiff informed management at Defendant that she had engaged

in this protected activity at her prior place of work.

        30.     In addition, after hire, Plaintiff informed Defendant’s HR official that she felt was

being retaliated against due to her having reported sex harassment at her prior employer.

        31.     Defendant subjected Plaintiff to discriminatory terms and conditions of

employment based on retaliation for engaging in protected activity under Title VII.

        32.     Defendant discharged Plaintiff based on retaliation for her engaging in protected

activity.

        33.     The Plaintiff’s requests for relief are set forth below.

      AS AND FOR A SECOND CAUSE OF ACTION FOR A VIOLATION OF
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. §2000e, et
                                     seq.
                        (Discrimination Based on Sex)

        34.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above,

as if fully set forth herein.




                                                                            ORIGINAL COMPLAINT

                                                   5
      Case 4:21-cv-00693 Document 1 Filed 09/03/21 Page 6 of 8 PageID #: 6




       35.     The conduct alleged herein violates Title VII as the Defendant discriminated

against Plaintiff based on her sex, female, with regard to the terms and conditions of her

employment.

       36.      The conduct alleged herein violates Title VII as the Defendant terminated Plaintiff

based on her sex, female.

       37.     Plaintiff’s requests for relief are set forth below.

       AS AND FOR A THIRD CAUSE OF ACTION FOR A VIOLATION OF
  THE TEXAS EMPLOYMENT DISCRIMINATION ACT, AS AMENDED, TEX. LAB.
                         CODE §§ 21.001 et seq.
                             (Retaliation)

       38.     Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

       39.     The conduct alleged herein violates the Texas Employment Discrimination Act, as

amended, Tex. Lab. Code §§ 21.001 et seq., as Defendant has discharged Plaintiff in retaliation

for engaging in protected activity by previously complaining of harassment based on sex, and by

complaining to Defendant about retaliatory treatment due to her prior protected activity.

       40.     Plaintiff’s requests for relief are set forth below.

       AS AND FOR A FOURTH CAUSE OF ACTION FOR A VIOLATION OF
    THE TEXAS EMPLOYMENT DISCRIMINATION ACT, AS AMENDED, TEX. LAB.
                           CODE §§ 21.001, et seq.
                             (Discrimination)

       41.     Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein. The conduct alleged herein violates

the Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq., as



                                                                           ORIGINAL COMPLAINT

                                                  6
      Case 4:21-cv-00693 Document 1 Filed 09/03/21 Page 7 of 8 PageID #: 7




Defendant has subjected Plaintiff to disparate terms and conditions of employment based on her

sex, female, and discharged Plaintiff based on her sex, female.

        42.     Plaintiff’s requests for relief are set forth below.

                                  DEMAND FOR JURY TRIAL

        43.     Plaintiff demands a jury trial on all matters raised in this Complaint.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment against Defendant as follows:

         A. A judgment declaring that the practices complained of herein are unlawful and in
            violation of Title VII.

         B. All damages which Plaintiff has sustained as a result of Defendant’s conduct,
            including back pay, front pay, benefits, general and specific damages for lost
            compensation, and job benefits she would have received but for Defendants’
            discriminatory practices, and for emotional pain, suffering, inconvenience, mental
            anguish, loss of enjoyment of life and other non-pecuniary losses such as humiliation
            and embarrassment.

         C. Exemplary and punitive damages in an amount commensurate with Defendant’s
            ability and so as to deter future malicious and reckless conduct;

         D. Awarding Plaintiff the costs and disbursements incurred in connection with this action,
            including reasonable attorneys’ fees, expert witness fees and other costs;

         E. Pre-judgment and post-judgment interest, as provided by law;

         F. That the Court retain jurisdiction over Defendant until such time as it is satisfied that
            they have remedied the practices complained of and are determined to be in full
            compliance with the law; and

         G. Granting Plaintiff other and further relief as this Court finds necessary and proper.


Plaintiff also seeks injunctive relief, including, but not limited to:



                                                                            ORIGINAL COMPLAINT

                                                   7
      Case 4:21-cv-00693 Document 1 Filed 09/03/21 Page 8 of 8 PageID #: 8




        H. Training on the subject of harassment based on sex and regarding retaliation for
           reporting sex harassment for all supervisory personnel.

        I. Supervisory discipline up to and including termination for any supervisor who engages
           in unlawful discrimination including but not limited to retaliation.

        J. Removal from Ms. Sharabi’s personnel file of all references to her charge and this
           lawsuit.

        K. Active monitoring of the work areas to ensure compliance with discrimination
           policies;

        L. Monitoring by the Court or a federal agency to ensure that Defendant complies with
           all injunctive relief; and


       Plaintiff further demands that she be awarded such other and further legal and equitable

relief as may be found appropriate and as the Court may deem just or equitable.



Dated: September 3, 2021                            Respectfully submitted,
                                                    /s/Jay D. Ellwanger
                                                    Jay D. Ellwanger
                                                    Texas State Bar No. 24036522
                                                    jellwanger@equalrights.law
                                                    David Henderson
                                                    Texas State Bar No. 24032292
                                                    dhenderson@equalrights.law
                                                    Ellwanger Law LLLP
                                                    8310-1 N. Capital of Texas Hwy.
                                                    Suite 190
                                                    Austin, Texas 78731
                                                    Telephone: (737) 808-2260
                                                    Facsimile: (737) 808-2262




                                                                        ORIGINAL COMPLAINT

                                               8
